 1
 2
 3
 4
 5
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   DAVID PEREZ,                               Case No. 1:19−cv−00484−DAD−SAB
12                  Plaintiff,
                                                ORDER RE STIPULATION TO
13                  vs.                         CONTINUE MANDATORY
                                                SCHEDULING CONFERENCE
14   DNC PARKS & RESORTS AT
     ASILOMAR, INC                              (ECF No. 15)
15
                  Defendants.
16
17
18
19            Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that the
20   Mandatory Scheduling Conference in this action is continued from June 18, 2019 to
21   July 29, 2019, at 11:45 a.m. in Courtroom 9.
22
23   IT IS SO ORDERED.

24   Dated:     June 17, 2019
                                                UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                            1
